﻿In 1967, I had the privilege of addressing this Assembly at its forty-second session and I took the opportunity at that time to apprise members of this body of our struggles in Uganda.
This time I have come wearing two hats, so to speak. Today, I speak on behalf of the States members of the Organization of African Unity (OAU), as its current Chairman, for which I feel greatly honoured, and also as President of my country, Uganda. 
We in Africa enter this decade with a deep sense of history. We vividly remember that the nineteenth century vas characterised by the climax of the partition and colonisation of our continent. Despite our problems, which I shall address presently, the twentieth century is closing just as Africa has recovered its political freedom. We brace ourselves as we look forward to making the twenty-first century one of memorable progress, when Africa becomes a continent of modern States. This calls for the confronting of all the problems of under-development - a task that is surely a global responsibility, a responsibility of all the countries in the United Nations.
Today, I should like to focus on the strategies for the economic and political emancipation of our continent and on the role that the international community can play in resolving these problems. In this regard, I see five fundamental obstacles to Africa's economic and political advancements first, human-resource under-development, particularly under-development in science and technical training; secondly, the excessive and unbearable debt burden of the world's poorest nations; thirdly, rigidity and distortions in Africa's external trade, especially with the industrial countries; fourthly, rigidity and distortions in the influence of fiscal and monetary policy, especially in relation to multilateral financial institutions; fifthly, rigidity and corruption in the political and economic institutions of African States.
On the question of the under-development of human resources, it is important to note that the role of scientific discovery, invention and innovation in economic development has been fully recognized in recent economic history. Few would dispute the catalytic role of the steam engine, the aeroplane, the telephone and, more recently, the computer, in advancing the economic and social welfare of vast communities world-wide. Less well recognised, however, are the infrastructures that make these inventions possible. There is no doubt that active and sustained participation in scientific and technical work requires a well organised and adequately funded educational establishment. Technology cannot be meaningfully advanced by, or transferred to people who can neither read nor write.
Fundamentally, Africa recognizes that economic production is conceived, planned and implemented by people acting in their capacities as farmers, processors, traders, engineers and managers. While the various roles that individuals play in a production process require varying levels of literacy and technical training, there is no doubt that improvements in production require improvements in the knowledge and skills of human beings. Attempts to increase the utilisation of tractors, for example, will not succeed where a country lacks trained mechanics to maintain them. Thus, expensive machines lie idle because skilled manpower is lacking.
Similarly, technology transfers from industrial countries to developing countries necessitate the poorer countries' maintaining a progressive and sustained educational effort so that the population may acquire the capacity to receive, absorb and improve upon the technologies. This is an essential component of the development process in African countries and in other nations of the world. Such training inevitably necessitates the commitment of real resources in the immediate term. There is no doubt whatsoever that Africa's fundamental development predicament today is the desperate lack of real resources to support the level of educational effort that is needed if the continent is to reach the development threshold.
The most fundamental change in the economies of Europe - the industrial
revolution - was essentially a revolution of the middle class, the bourgeoisie. It was a self-sustaining process of economic growth whereby each succeeding generation expected to enjoy, and did enjoy, higher levels of production and consumption. No genuine, indigenous middle class - no captains of industry, as they were called in another continent and in another century - has emerged in Africa. Instead, we behold the spectacle of a class of middlemen who act as commission agents for foreign manufacturers. These are the people we call Africa's middle class.
No economy will transform itself without the emergence of an indigenous class of industrialists and entrepreneurs. The cause of development will be best served by the deliberate encouragement, from within and from without, of the emergence of an African force to equal the industrial middle class, such as the one that accomplished the transformation of the economies of Western Europe and the rest of the developed northern hemisphere.
There is no doubt in my mind that if Africa is to develop, it must devote a greater share of its current income to the education of its people. Africa should also solicit and welcome substantial concessionary loans and grants to aid the education sector. Above all, what Africa must not do - can no longer afford to do - is continue to substitute debt servicing for education. In Uganda, for example, the proportion of the Government's recurrent budget that will go to debt servicing this year is more than twice that which is earmarked for education. This debt servicing, moreover, will use up more than 80 per cent of our foreign-exchange earnings. By any standard, such a burden on an economy whose disintegration over the past 30 years is well known illustrates that the international arrangements that have so far been devised to assist the world's poor nations to reach levels of self-sustained development continue to be grossly inadequate.
We believe that the objective of self-sustaining growth and development should not be sacrificed at the altar of debt servicing. We appeal to all members of this Organization to give their full support to debt-forgiveness and debt-rescheduling proposals, to ensure that the necessary resources are available to educate Africa's populations so that they may be enabled to attain higher productive capacity. I understand, from current data, that there are 26 severely indebted low-income countries, of which 24 are in sub-Saharan Africa. Ï am further informed that in 1986 the debts of these low-income countries amounted to 135 per cent of their gross national product. It is evident that they cannot pay such debts. At best they will service them by undermining their own economies, thus becoming less capable, in each successive year, of repaying debts. It is clearly in the interests of both debtors and creditors to reverse such an absurd and dangerous situation.
In the light of these problems, I commend the initiatives that have been advanced for the writing-off of debts. I must point out, however, that, so far the actual relief resulting from these programmes is extremely small. For example, until recently the cash-flow savings for 12 sub-Saharan countries in the special programme of assistance in 1989 were about $50 million, or 2 per cent of their debt-service burden. However, the recent announcement by the British Chancellor of the Exchequer in Trinidad is most welcome. It is evident that a great deal more must be done to break the grip of debt on Africa's economic progress.
I turn now to the subject of international trade.
For Africa, as for all the world, free and fair trade is vital to economic progress. It is well known that our countries have suffered greatly from deteriorating terms of trade as well as from protectionism in the developed countries. The values of coffee and cocoa have plummeted to unprecedented levels, causing many African countries to totter on the brink of chaos, which can be avoided only by abdicating independence to external institutions and donor countries. Our protests against imperfect and distorted markets which consistently raise the prices of the products of industrial countries while invariably reducing the value of our products, manufactured as well as primary, have fallen on deaf ears. We are now at a point where the value of our products has deteriorated to a fraction of what it was a few years ago, and tariff barriers on our processed products make it extremely difficult for us to penetrate the markets of the industrialised countries.
It is clear that the industrialized countries need to pay more than lip service to the doctrines of market economics. The advocacy of the market economy so generously preferred by the media and vigorously reinforced by the multilateral institutions would be more easily accepted if the international markets for our products were actually free and fair. It is incredibly insensitive to insist that we should obey the laws of the market when the only sure result so far is that these markets have consistently devalued our products. We therefore urge this Organization to inquire yet more actively into the conduct of world markets and to reduce the rigidities and distortions which operate against developing countries’ products. It is not at all inconceivable that the illegal practices which have recently been found in some stock exchanges and commodity markets may be more widespread than is generally believed.
I do not wish to blame the international situation for all of Africa's problems. I do recognize that there has also been a failure of policy in African countries. Overvalued exchange rates, large fiscal deficits, hyperinflation and negative interest rates have often led to instability and deterioration in many African economies. While we acknowledge these problems, we also wish to urge the multilateral institutions to recognize Africa's need for long-term structural change as opposed to lop-sided, rigid emphasis on short-term stabilization. Recent pronouncements from the World Bank indicate that they are beginning to orient future lending towards long-term development. We welcome this shift, and urge both the International Monetary Fund (IMF) and the World Bank to complement each other's policies in order to promote genuine structural change in the African economies.
I wish to take this opportunity to clarify and reiterate our stand on political freedom. As the twentieth century draws to a close, Africans look back on it as the century in which most African countries regained political freedom from the colonial masters. For many of our countries - for example, Namibia Angola, Mozambique and Zimbabwe - the wounds are still raw. As for South Africa, we are living through a continuous wake for the victims of apartheid.
Therefore, Africans know what freedom means. There have been various aborted
 '
democratic processes. This is because management of the democratic process itself was new to the continent. What previous experience did Africans have of managing a democratic process? It was during precisely those centuries in which Europe and North America were emerging from feudalism towards - for some of them at least - liberal democracy that Africa was being ravaged by the slave trade and, later on, lost its sovereignty altogether. Because of colonial rule and the plunder of Africa in the preceding period, social forces which could sustain democracy had not emerged by the time of independence. In Europe, liberal democracy was and is the ideology of the industrial middle class and of the small, independent artisans before them. Where was the industrial middle class of Africa 30 years ago, during the twilight of colonialism? Despite these impediments, the democratic movement in Africa is on the forward march. An authentic democratic movement is being consolidated by internal, social dynamic? External sermonising and pressure will not bring democracy to Africa.
In this regard, however, we take exception to the view that the mode of democracy practised in a select group of countries is the only legitimate democracy. We find considerable danger and paradox in the attempt to prescribe, in a virtually dictatorial, intolerant fashion, a brand of democracy which is ready-made and presumed to be the only correct one. I wish to urge the people of the world to agree that the cause of democracy would be better served by accepting pluralism, not only within the borders of a given State but also throughout the world. In this way, international democracy will emerge as an acceptance of multiple approaches to political freedom by the various peoples of the world. If the fundamental basis of democracy is the tolerance of alternative views within a given economy, then the logical extension of this concept to the international level is the tolerance of alternative perceptions of democratic freedom by different cultures. 
The acceptance of cultural variety is, in our view, not inconsistent with the yearning for universal human freedom, nor is it an escape mechanism by which tyrants can impose dictatorships on their peoples. It is simply a recognition of the fundamental forces at work in different parts of the world at different times. Nevertheless, the principles that form the essence of democracy are not negotiable. These are: accountability to the population; regular elections; a free press; universal suffrage; and unrestricted entry into the political process by those seeking election to leadership roles. These form the essence of democracy; the forms, however, may differ, and this is legitimate.
Africa is faced with a special challenge in the remainder of this century.
That challenge is the conquest of economic underdevelopment and the emancipation of all African peoples from political servitude. In my remarks to the Assembly today, I have touched on some of the major obstacles to the attainment of these objectives. We believe that this Organization has a role to play in their realization.
Let me therefore take this opportunity to reaffirm our support for the United Nations, and our confidence in the capacity and willingness of the world community to assist Africa's quest for economic and political freedom. In this connection, I would recall the special session of the General Assembly on 1 June 1986; at which the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 was unanimously adopted. 
That historic session witnessed the forging of a unique compact and coalition between Africa aid the international community to accelerate socio-economic recovery and development in Africa. Unfortunately, that global coalition has not been sustained as the crisis in Africa, rather than abating, has become worse. A final review of the implementation of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 will be conducted at the forty-sixth session of the United Nations General Assembly. Searching questions must be asked and an in-depth assessment must be conducted at that session on the fate of the 1986 consensus, the impact it has had on bringing about economic recovery and development, and the extent to which all parties to this historic alliance have honoured the commitments contained in the United Nations Programme of Action for African Economic Recovery and Development 1986-1990.
Based on that final review and evaluation the General Assembly will also need to pronounce itself on the measures that need to be undertaken to support a process of sustained growth and transformation in Africa in the post-Programme period.
It is therefore imperative that the final review of the implementation of the United Nations Programme and support for African development and transformation endeavours in the 1990s should be conducted. The Conference of Ministers of the Economic Commission for Africa (ECA) has recommended that mechanisms for the final review and appraisal of the implementation of the Programme should be similar to those of the mid-term review of the Programme, and that for this purpose an ad hoc committee of the whole of the General Assembly should be established to appraise the Programme and to propose measures for sustained development in Africa beyond 1991. The Organisation of African Unity endorses this recommendation and hopes that the necessary resources will be made available to the ECA to carry out the review exercise. The current session of the General Assembly has been entrusted with the task of establishing the mechanism for the final review of the Programme. It is my sincere hope that the Assembly will concur in the proposals that have been put to it by Africa.
In conclusion, first I request that, a special effort be mounted by the world community, through this Organization, to increase resources for investment in education in Africa. That is one of the surest ways to lay the foundation for the scientific and technical revolution which Africa must now accomplish in order to bring about self-sustaining development.
Secondly, I call upon Africa's creditors, including the multilateral institutions, to adopt realistic attitudes that are effectively compatible with Africa's long-term development and growth.
Thirdly, I must make a special appeal to all Members of this Organisation to re-examine the conduct of international trade, so that it is free and fair to all participating countries. The time is long overdue for reversing the decline in the terms of trade of the developing countries.
Fourthly, I urge the multilateral institutions to adopt more flexible macro-economic policies which recognise the limits of current economic knowledge and which emphasise long-term development and not merely short-term stabilization.
Fifthly, I reiterate that the Organisation of African Unity fully accepts the objectives of popular democracy. Our Organization will continue to encourage its members to create an environment for freedom and democracy in every African country. We recognize that there are too many - and in some cases protracted - internecine struggles in Africa today. Liberia is a recent and very tragic example. These conflicts are also, more often than not, funded by outside interests. Our continent cannot prosper if these struggles continue. We appeal to the international community to support peace and to eschew destabilisation in Africa, a peaceful Africa will ultimately serve and enhance the cause of global peace.
In this regard I must emphasize the obligation of all member countries to intensify pressure upon the apartheid regime in South Africa to hasten the end of that affront to humanity. The sanctions against South Africa are being felt by the racist regime. They should therefore be tightened in order to force South Africa to abandon apartheid at once. The Africans in South Africa itself have expressed support for sanctions as a means of forcing the racists to abandon apartheid. It is therefore incorrect to maintain the view that sanctions are wrong because presumably they hurt the black majority. The view of the black majority is that they want the sanctions. If we are truly interested in assisting them we should respect their views on this important matter. Those who doubt the efficacy of sanctions must now reassess their positions in the light of the current position elsewhere in the world. If sanctions can work in Iraq they can work in South Africa.
Finally, I should like to call on the United Nations system to implement the United Nations resolutions on the Middle East and the Gulf. We cannot talk about freedom in the rest of the world and forget the people of Kuwait and the people of Palestine.
We reaffirm the right of all countries to determine, in all sovereignty, their system of democracy on the basis of their socio-cultural values, taking into account the realities of our countries, the necessity to ensure development and to satisfy the basic needs of our peoples. We therefore assert that democracy and development should go together and should be mutually reinforcing. 
